UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6299


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARK DAVE HILL, a/k/a E, a/k/a Clarence Buckner, a/k/a Earl,

                Defendant – Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:00-cr-00398-PMD-1; 2:08-cv-70053-PMD)


Submitted:   July 28, 2011                 Decided:   August 2, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Dave Hill, Appellant Pro Se.    Rose Mary Sheppard Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mark Dave Hill seeks to appeal the district court’s

margin   order        denying       his   Fed.       R.     Civ.     P.    60(b)       motion      for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2011) motion.                                      The order is

not    appealable          unless    a    circuit          justice    or        judge      issues    a

certificate of appealability.                    28 U.S.C. § 2253(c)(1)(B) (2006).

A certificate         of      appealability           will      not        issue          absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief   on     the    merits,       a    prisoner         satisfies        this      standard      by

demonstrating         that        reasonable         jurists       would        find       that    the

district      court’s       assessment       of       the    constitutional               claims    is

debatable     or      wrong.         Slack   v.       McDaniel,           529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is     debatable,          and   that       the    motion        states      a    debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at    484-85.         We    have     independently           reviewed           the    record      and

conclude      that         Hill     has    not       made     the         requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3